     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.332 Page 1 of 19



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    G & G CLOSED CIRCUIT EVENTS,            )    Case No.: 3:20-cv-00801-BEN-RBB
      LLC, a Nevada corporation,              )
12
                        Plaintiff,            )    ORDER:
13                                            )
      v.                                      )    (1) DENYING PLAINTIFF’S
14
                                              )        MOTION TO DISMISS
      TIMOTHY PARKER individually and
15                                            )        DEFENDANTS’
      d/b/a CHULA VISTA BREWERY; and
                                              )        COUNTERCLAIMS FOR LACK
16    DIEGO & DANTE, LLC an unknown
                                              )        OF SUBJECT MATTER
      business entity d/b/a CHULA VISTA
17                                            )        JURISDICTION AS MOOT
      BREWERY,
                                              )
18                      Defendant.            )    (2) GRANTING PLAINTIFF’S
19                                            )        MOTION FOR ATTORNEYS
                                              )        FEES AND COSTS
20
      TIMOTHY PARKER Individually and         )
21    d/b/a CHULA VISTA BREWERY; and          )    [ECF No. 9. 10, 12, 14, 16]
      DIEGO & DANTE, LLC an unknown           )
22    business entity d/b/a CHULA VISTA       )
23    BREWERY,                                )
                        Counterclaimant,      )
24
                                              )
      v.
25                                            )
      G & G CLOSED CIRCUIT EVENTS,            )
26    LLC, a Nevada corporation,              )
27                      Counterdefendant,     )
                                              )
28

                                             -1-
                                                                          3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.333 Page 2 of 19



1     I.    INTRODUCTION
2           Plaintiff G & G CLOSED CIRCUIT EVENTS, LLC, a Nevada corporation
3     (“Plaintiff”) brought this action for violation of the anti-piracy provisions of the
4     Communications Act of 1934, 47 U.S.C. §§ 553 and 605, against Defendants TIMOTHY
5     PARKER, individually and d/b/a CHULA VISTA BREWERY, and DIEGO & DANTE,
6     LLC an unknown business entity d/b/a CHULA VISTA BREWERY (collectively,
7     “Defendants”). ECF No. 1.
8           Before the Court are Plaintiff’s motions (1) to dismiss Defendants’ counterclaims
9     for lack of subject matter jurisdiction, ECF No. 9, and (2) for Attorney’s Fees and Costs,
10    ECF No. 12. Defendant opposed the motion for attorney’s fees and costs. ECF No. 14.
11    Plaintiff replied. ECF No. 16. The motions were submitted on the papers without oral
12    argument pursuant to Civil Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of
13    Civil Procedure. ECF No. 13.
14          After considering the papers submitted, supporting documentation, and applicable
15    law, the Court DENIES Plaintiff’s Motion to Dismiss as Moot and GRANTS IN PART
16    Plaintiff’s Motion for Attorney’s Fees and Costs and awards Plaintiff $1,573.00 in
17    attorneys’ fees and $488.28 in costs for a total of $2,061.28.
18    II.   BACKGROUND
19          A.     Statement of Facts
20          Plaintiff alleges it was granted the exclusive nationwide commercial distribution
21    (closed-circuit) rights to the Saul “Canelo” Alvarez v. Daniel Jacobs WBA/WBC/IBF
22    Middleweight Championship Fight Program event telecast nationwide on Saturday, May
23    4, 2019 (the “Program”). ECF No. 1 at ¶ 18. Plaintiff complains that on the night of the
24    Program, Defendant intercepted, received, and published the Program at Chula Vista
25    Brewery. Id. at ¶ 19.
26          B.     Procedural History
27          On April 29, 2020, Plaintiff filed a complaint alleging claims for relief for: (1)
28    violation of 47 U.S.C. § 605; (2) violation of 47 U.S.C. § 553; (3) conversion; and (4)
                                                  -2-
                                                                              3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.334 Page 3 of 19



1     violation of California Business & Professions Code, § 17200, et seq. ECF No. 1.
2            On May 14, 2020, Defendants filed an Answer to the Complaint and Counterclaim,
3     alleging claims for relief for (1) conversion and (2) violation of California Business &
4     Professions Code, § 17200, et seq. ECF No. 3.
5            Shortly thereafter, on May 29, 2020, Plaintiff filed an Acceptance of Defendants’
6     Rule 68 Offer of Judgment, pursuant to which Defendant offered to allow entry of
7     judgment to be taken against Defendants and in favor of Plaintiff in the amount of
8     $12,000.00 plus allowable costs (excluding any prevailing attorneys’ fees) and
9     “reasonable attorneys’ fees, both of which will be determined by the Court, as of May 13,
10    2020.” ECF No. 7 at 4:3-8. On June 4, 2020, the Clerk of the Court entered judgment
11    accordingly. ECF No. 8. That same day, Plaintiff filed a Motion to Dismiss Defendants’
12    Counterclaims for Lack of Subject Matter Jurisdiction. ECF No. 9. However, on June 8,
13    2020, Defendants filed a Notice of Dismissal pursuant to Rule 41(a)(1)(A)(i) of the
14    Federal Rules of Civil Procedure, voluntarily dismissing the counterclaims and mooting
15    Plaintiff’s Motion. ECF No. 10.
16           On June 18, 2020, Plaintiff filed its Motion for Attorneys Fees and Costs. ECF No.
17    12. On July 1, 2020, Defendants opposed. ECF No. 14. On July 2, 2020, an early neutral
18    evaluation conference was held before Magistrate Judge Ruben B. Brooks regarding
19    Plaintiff’s Motion for Attorneys’ Fees and Costs, but a resolution was not reached. ECF
20    No. 15. As such, on July 20, 2020, Plaintiff filed a reply brief. ECF No. 16.
21    III.   LEGAL STANDARD
22           A.    Plaintiff’s Motion to Dismiss for Lack of Subject Matter Jurisdiction
23           Rule 12(b)(1) allows a defendant to seek dismissal of a claim or lawsuit by asserting
24    the defense of lack of subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). “If the court
25    determines at any time that it lacks subject matter-jurisdiction, the court must dismiss the
26    action.” FED. R. CIV. P. 12(h)(3).
             B.   Plaintiff’s Motion for Attorneys’ Fees and Costs
27
28           “[A] prevailing plaintiff under an accepted Rule 68 Offer, which provides for the

                                                  -3-
                                                                              3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.335 Page 4 of 19



1     award of reasonable attorney’s fees, is entitled, under the Rule 68 Offer, to an award of
2     fees in some amount.” Miller v. City of Portland, 868 F.3d 846, 850 (9th Cir. 2017). When
3     a plaintiff accepts an Offer of Judgment pursuant to Rule 68 of the Federal Rules of Civil
4     Procedure that explicitly states a cut-off date for recoverable attorneys’ fees and costs may
5     not recover attorneys’ fees and costs after that cut-off date. See, e.g., Guerrero v.
6     Cummings, 70 F.3d 1111, 1114 (9th Cir. 1995), cert. denied 116 S. Ct. 2549, __ U.S. __
7     (“Even though there may be a post-offer proceeding, the terms of the offer—not the terms
8     of Rule 68—control the cut-off of attorney’s fees and costs.”).
9           “Once a party is found eligible for fees, the district court must then determine what
10    fees are reasonable.” Klein v. City of Laguna Beach, 810 F.3d 693, 698 (9th Cir. 2016)
11    (citation omitted). “To determine the amount of a reasonable fee, district courts typically
12    proceed in two steps: first, courts generally apply the lodestar method to determine what
13    constitutes a reasonable attorney fee; and second, the district court may then adjust the
14    lodestar upward or downward based on a variety of factors, including the degree of success
15    obtained by the plaintiffs.” Bravo v. City of Santa Maria, 810 F.3d 659, 665-66 (9th Cir.
16    2016). The Supreme Court has indicated that the degree of success obtained is “‘the most
17    critical factor’ in determining the reasonableness of a fee award.” Farrar v. Hobby, 506
18    U.S. 103, 114 (1992) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)). “It is an
19    abuse of discretion for the district court to award attorneys’ fees without considering the
20    relationship between the ‘extent of success’ and the amount of the fee award.” McGinnis
21    v. Ky. Fried Chicken, 51 F.3d 805, 810 (9th Cir.1994) (quoting Farrar, 506 U.S. at 116).
22          “The Supreme Court has instructed that the initial estimate of a reasonable attorney’s
23    fee is properly calculated by multiplying the number of hours reasonably expended on the
24    litigation times a reasonable hourly rate, an approach commonly known as the
25    lodestar method.” Vargas v. Howell, 949 F.3d 1188, 1194 (9th Cir. 2020) (internal
26    quotations omitted) (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)); see also Hensley,
27    461 U.S. at 433 (“The most useful starting point for determining the amount of a reasonable
28    fee is the number of hours reasonably expended on the litigation multiplied by a reasonable
                                                   -4-
                                                                               3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.336 Page 5 of 19



1     hourly rate.”); Christensen v. Stevedoring Servs. of Am, 557 F.3d 1049, 1053 (9th Cir. 2009)
2     (noting that in determining whether an award of attorneys’ fees is reasonable, the lodestar
3     method is the fundamental starting point); Ferland v. Conrad Credit Corp., 244 F.3d 1145,
4     1149 n.4 (9th Cir. 2001). The party seeking attorneys’ fees bears the burden of “submitting
5     evidence of the hours worked,” the rate charged, and that “the rate charged is in line with
6     the prevailing market rate of the relevant community.” Carson v. Billings Police Dep’t.,
7     470 F.3d 889, 891 (9th Cir. 2006) (internal quotation omitted). “Where the documentation
8     of hours is inadequate, the district court may reduce the award accordingly.” Hensley, 461
9     U.S. at 433; see also G & G Closed Circuit Events, LLC v. Pacheco, No. 18-cv-00462-
10    BTM-AGS, 2019 U.S. Dist. LEXIS 125110, at *4 (S.D. Cal. Jul. 25, 2019) (Moskowitz,
11    J.) (applying the lodestar method to determine the reasonableness of a motion for fees and
12    costs brought by Mr. Riley on Plaintiff’s behalf in a different case).
13          If the moving party in a fee motion “satisfies its burden of showing that the claimed
14    rate and number of hours are reasonable, the resulting product is presumed to be the
15    reasonable fee.” Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 622-23 (9th Cir. 1993).
16    However, “[i]n determining the reasonableness of the award, there must be some evidence
17    to support the reasonableness of, inter alia, the billing rate charged, and the number of
18    hours expended.” Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056, 1068 (Fed. Cir.
19    1983). In this regard, courts consider twelve factors:
20
                   (1) the time and labor required; (2) the novelty and difficulty of
21                 the questions; (3) the skill requisite to perform the legal service
22                 properly; (4) the preclusion of employment by the attorney due
                   to acceptance of the case; (5) the customary fee; (6) whether the
23                 fee is fixed or contingent; (7) time limitations imposed by the
24                 client or the circumstances; (8) the amount involved and results
                   obtained; (9) the experience, reputation, and ability of the
25                 attorneys; (10) the ‘undesirability’ of the case; (11) the nature
26                 and length of the professional relationship with the client; and
                   (12) awards in similar cases.
27
28    Hensley, 461 U.S. at 430 n. 3.

                                                   -5-
                                                                               3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.337 Page 6 of 19



1     IV.   DISCUSSION
2           A.     Plaintiff’s Motion to Dismiss for Lack of Subject Matter Jurisdiction
3           “[A]n issue is moot when deciding it would have no effect within the confines of
4     the case itself.” Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009). Here,
5     Defendants’ Motions to Dismiss sought to dismiss Defendants’ counterclaims, ECF No.
6     9, but several days later, Defendants voluntarily dismissed those counterclaims, ECF No.
7     10. Thus, granting Plaintiff’s Motion to Dismiss would have no effect within the confines
8     of this case, and the motion is denied as moot.
9            B.     Plaintiff’s Motion for Attorneys’ Fees and Costs

10          Plaintiff initially asked the Court to order Defendant to pay costs in the amount of
11    $2,413.28 and attorneys’ fees in the amount of $8,570.90 to Plaintiff. Defendant opposed
12    the amount of fees and costs sought on the basis that the itemized bill “is replete with
13    duplicative, egregiously inflated, or outright fabricated time entries.” ECF No. 14 at 5-9.
14    Defendants contend that Plaintiff “is not entitled to attorneys’ fees and costs allegedly
15    incurred after May 13, 2020.” ECF No. 14 at 3:22-23. Defendant also advances numerous
16    arguments addressing how Plaintiff’s fees are unreasonable, excessive, improper, and/or
17    duplicative. Id. at 4-5. In reply, Plaintiff admits that fees and costs after May 13, 2020
18    may not be recovered, advances that the request of fees after that date was a mistake and
19    submits a revised request for fees in the amount of $1,879.90 and costs in the amount of
20    $2,413.28 for a total of $4,293.18. ECF No. 16 at 2:6-23.
21          Plaintiff asks the Court to apply the lodestar method. ECF No. 12 at 3:21-26.
22    Defendant does not dispute this method of calculation but rather takes issue with the
23    reasonableness of the fees sought. See generally ECF No. 14. As outlined below, the
24    Court finds that while Plaintiff is entitled to recover fees, some of the fees, even after
25    Plaintiff’s reduced request, are duplicative or improper.
26                 1.    Reasonable Hourly Rates
            “In establishing the reasonable hourly rate, the Court may take into account: (1) the
27
      novelty and complexity of the issues; (2) the special skill and experience of counsel; (3)
28

                                                  -6-
                                                                             3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.338 Page 7 of 19



1     the quality of representation; and (4) the results obtained.” Kilopass Tech., Inc. v. Sidense
2     Corp., 82 F. Supp. 3d 1154, 1170 (N.D. Cal. 2015).
3           Plaintiff’s revised request seeks fees for the following two individuals:
4              Timekeeper:              Hourly Rate: Revised Number of Hours Requested:
5      Timothy P. Riley                    $550.00                          2.28
6      Administrative Assistant            $110.00                          5.69
7     See ECF No. 16-1 at 5-6.
8           The Southern District of California has found hourly rates of $550.00 per hour or
9     higher reasonable for attorneys with partner level experience. See, e.g., Carr v. Tadin, Inc.,
10    51 F. Supp. 3d 970, 980 (S.D. Cal. 2014) (Sammartino, J.) (holding that an hourly rate of
11    $650.00 per hour was reasonable for a partner); Youngevity Int’l, Corp. v. Smith, No. 16-
12    CV-00704-BTM-JLB, 2018 WL 2113238, at *5 (S.D. Cal. May 7, 2018) (Burkhardt, J.)
13    (“Courts in this district have held a range of rates from $450-750 per hour reasonable for a
14    senior partner in a variety of litigation contexts and specialties.”). In fact, given the number
15    of cases filed by Plaintiff, courts have found hourly rates for Mr. Riley of $500.00 per hour
16    reasonable. See, e.g., Pacheco, 2019 WL 3388362, at *2 (approving Mr. Riley’s motion
17    for attorney’s fees, which sought an hourly rate of $500.00 per hour); G & G Closed Circuit
18    Events, LLC v. Aguilar, No. 18-cv-00465-JM-BGS, 2018 WL 6445883, at *2-3 (S.D. Cal.
19    Dec. 10, 2018) (Miller, J.) (finding the hourly rate of $425.00 for Mr. Riley reasonable).
20                        a.    Novelty and Complexity of the Issues
21          Plaintiff claims that “[n]avigating the complex legal matters involved, including
22    broadcast rights and licensing and commercial and residential cable and satellite
23    agreements, as well as the nationwide nature of such a practice, requires a broad
24    understanding of and skill with federal and state substantive and procedural law.” ECF
25    No. 12 at 5:1-6. Defendants respond that “signal piracy matters are entirely pedestrian”
26    and merely require strict liability. ECF No. 14 at 4:24-25. The Court finds the issues
27    litigated are novel and complex; however, the Court also bears in mind that this case settled
28    early on in litigation—within two weeks of the filing of the answer and rote to Mr. Riley.

                                                     -7-
                                                                                   3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.339 Page 8 of 19



1                         b.    Special Skill and Experience of Counsel
2           Mr. Riley’s declaration states that he has been practicing law for twenty-four years,
3     and his firm has specialized in civil prosecution of commercial signal piracy claims on
4     behalf of promoters and closed-circuit distributors of major televised sporting events since
5     December 1994. ECF No. 12-1 at 2, ¶¶ 3-4. He elaborates that “[t]his type of work,
6     practiced by only a handful of attorneys across the United States, requires specialized
7     knowledge of complex legal matters, including commercial broadcast and licensing rights
8     and commercial and residential cable and satellite agreements.” Id. at ¶ 4. The Court finds
9     that Plaintiff possesses special skill and experience.
10                      c.     Quality of Representation
11          Neither party directly addressed this factor in their briefing. However, the Court

12    finds no reason to detract from fees on the basis of the quality of representation.

13                      d.     Results Obtained
14          Neither party directly addressed this factor in their briefing. However, the Court

15    finds no reason to detract from fees on the basis of the results obtained. Mr. Riley secured

16    a favorable outcome for his client.

17          The Court concludes that Mr. Riley’s requested hourly rate of $550.00 per hour is a

18    reasonably hourly rate for him.       Mr. Riley provided no information regarding the

19    qualifications of his administrative assistant, for whose time he also seeks reimbursement.

20    However, the Court finds that to the extent she performed “paralegal-type” work as he

21    alleges, the hourly rate is reasonable. However, as discussed below, the fees requested for

22    the work she performed merit reduction on other grounds.

23               2.    Plaintiff’s Counsel Did Not Expend Reasonable Hours
24          Having determined the hourly rate was reasonable, the Court must determine

25    whether the number of hours expended on the case was reasonable. In seeking attorneys’

26    fees, counsel must exercise proper “billing judgment” and exclude hours that are

27    “excessive, redundant, or otherwise unnecessary.”         Hensley, 461 U.S. at 434.        In

28    demonstrating that their hours are reasonable, counsel “should have maintained records to

                                                   -8-
                                                                               3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.340 Page 9 of 19



1     show the time spent on the different claims, and the general subject matter of the time
2     expenditures ought to be set out with sufficient particularity, so the district court can assess
3     the time claimed for each activity.” Norman v. Hous. Auth. of the City of Montgomery,
4     836 F.2d 1292, 1303 (11th Cir. 1988). In this case, Plaintiff seeks the below amounts:
5                                                                                          Reduced
        Date:     Timekeeper: Rate:              Description:          Hours: Amount:
6                                                                                          Amount:
                                           Initial File Review and
7      5/9/2019        AA       $110.00                                  0.25    $27.50      $0.00
                                           Preparation
8      5/9/2019       TPR       $550.00    Initial File Preparation      0.25   $137.50     $137.50
                                           Public Records Research
9     6/11/2019        AA       $110.00    and Review re: Timothy        0.25    $27.50      $0.00
10                                         Parker
                                           Public Records Review
11    6/11/2019       TPR       $550.00                                  0.25   $137.50     $137.50
                                           re: Timothy Parker
12                                         Preparation, Filing, and
      10/2/2019        AA       $110.00    Service of Initial Demand     0.33    $36.30      $22.00
13
                                           Letter to Timothy Parker
14                                         Review and Execution of
15    10/2/2019       TPR       $550.00    Initial Demand Letter to      0.10    $55.00      $55.00
                                           Timothy Parker
16                                         Telephone Conference
17                                         with defense counsel
      11/7/2019       TPR       $550.00                                  0.33   $181.50     $181.50
                                           Trevor Brandt McCann
18                                         re: Settlement Terms
19                                         Preparation, Filing, and
      11/8/2019        AA       $110.00    Service of Settlement         1.00   $110.00      $66.00
20                                         Documents
21                                         Review and Execution of
      11/8/2019       TPR       $550.00                                  0.10    $55.00      $55.00
                                           Settlement Documents
22                                         Review and Filing of
23                                         email correspondence
                                           from defense counsel
24    12/11/2019       AA       $110.00    Trevor Brandt McCann          0.10    $11.00      $0.00
25                                         re: Representation of
                                           Timothy Parker and
26                                         Diego & Dante, LLC
27                                         Review of email
      12/11/2019      TPR       $550.00                                  0.10    $55.00      $55.00
                                           correspondence from
28

                                                    -9-
                                                                                 3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.341 Page 10 of 19



1                                      defense counsel Trevor
                                       Brandt McCann re:
2
                                       Representation of
3                                      Timothy Parker and
                                       Diego & Dante.
4
                                       Preparation, Filing, and
5                                      Service of Letter to
      12/16/2019     AA      $110.00   defense counsel Trevor      0.33   $36.30     $22.00
6
                                       Brandt Mccann re:
7                                      Settlement
8                                      Review and Execution of
                                       letter to defense counsel
9     12/16/2019    TPR      $550.00                               0.10   $55.00     $55.00
                                       Trevor Brandt McCann
10                                     re: Settlement
                                       Preparation, Filing, and
11                                     Service of Letter of
12     1/6/2020      AA      $110.00   Representation to defense   0.33   $36.30     $22.00
                                       counsel Trevor Brant
13                                     McCann
14                                     Review and Execution of
                                       Letter of Representation
15     1/6/2020     TPR      $550.00                               0.10   $55.00     $55.00
                                       to defense counsel Trevor
16                                     Brant McCann
                                       Preparation, Filing, and
17                                     Service of Initial Suit
18     4/29/2020     AA      $110.00   Papers (Complaint and       2.00   $220.00    $99.00
                                       Civil Cover Sheet) (ECF
19                                     # 1)
20                                     Review and Execution of
                                       Initial Suit Papers
21     4/29/2020    TPR      $550.00                               0.75   $412.50    $412.50
                                       (Complaint and Civil
22                                     Cover Sheet) (ECF # 1)
                                       Review and Filing of
23     4/29/2020     AA      $110.00   Summons issued as to all    0.10   $11.00      $0.00
24                                     Defendants (ECF #2)
                                       Review and Filing of
25     4/29/2020    TPR      $550.00   Summons issued as to all    0.10   $55.00     $55.00
26                                     Defendants (ECF #2)
                                       Preparation, Filing, and
27     5/13/2020     AA      $110.00   Service of Settlement       1.00   $110.00    $88.00
28                                     Documents

                                              -10-
                                                                          3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.342 Page 11 of 19



1                                        Review and Execution of
       5/13/2020      TPR      $550.00                                0.10    $55.00     $55.00
                                         Settlement Documents
2
       Subtotal:                                                   7.97 $1,879.90 $1,573.00
3                        a.     Double Billing/Amounts for Administrative Assistant
4
            Defendants point out that Thomas P. Riley and his administrative assistant
5
      performed numerous duplicative tasks, many of which were for “pedestrian and predictive
6     services.” ECF No. 14 at 3:4-28. Plaintiff provided billing records for the fees sought in
7     this case, as shown above. However, the Court finds the hours billed in these records
8     problematic for three reasons:
9           First, Plaintiff seeks attorneys’ fees for duplicative tasks performed by both him and
10    his legal assistant. On the one hand, “it is appropriate for a district court to reduce
11    duplicative fees when awarding attorney’s fees.”      Earthquake Sound Corp. v. Bumper
12    Indus., 352 F.3d 1210, 1219 (9th Cir. 2003) (citing Outdoor Sys., Inc. v. City of Mesa, 997
13    F.2d 604, 620 (9th Cir. 1993) (“A district court may reduce a fee award by excluding hours
14    that are duplicative or unnecessary.”)); see, e.g., Dowd v. City of Los Angeles, 28 F. Supp.
15    3d 1019, 1059 (C.D. Cal. 2014) (reducing the hours billed by 3 hours where the court found
16    the time spent by two different attorneys on a case duplicative and excessive); see also
17    Brother v. Miami Hotel Investments, Ltd., 341 F. Supp. 2d 1230, 1238 (S.D. Fla. 2004)
18    (reducing the fee award for a senior attorney because many of the hours she expended on
19    the case were redundant and the case was not complex enough to require two attorneys,
20    with a junior attorney performing tasks and the senior attorney billing for reviewing the
21    work of the junior attorney); Bryant v. Colgate Univ., 996 F. Supp. 170, 172 (N.D.N.Y.
22    1998) (reducing the hours billed by thirty percent (30%) where “some of the hours
23    Plaintiffs list are duplicative in that several of the tasks which could have been
24    accomplished by one attorney were billed as completed by two or more attorneys”). On
25    the other hand, duplicative hours warranting reduction are only those hours “where the
26    presence of more than one attorney does not provide benefit to the client.” P.C. v. City of
27    Los Angeles, No. CV 07-3413-PLA, 2012 WL 12920203, at *4 (C.D. Cal. Sep. 14, 2012)
28    (allowing for fees for time spent conferring with co-counsel) (citing Oberfelder v. City of
                                                 -11-
                                                                              3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.343 Page 12 of 19



1     Petaluma, 2002 WL 472308, *7 (N.D. Cal. Jan. 29, 2002)). In some cases, courts find
2     work two attorneys on a case beneficial to the client, and therefore, appropriate. See, e.g.,
3     Charlebois v. Angels Baseball LP, 993 F. Supp. 2d 1109, 1125 (C.D. Cal. 2012) (declining
4     “to reduce the hours simply because Class Counsel kept each other informed about the case
5     and double-checked each other’s work; indeed, many motions this Court denies would have
6     benefitted from a second read and more strategizing by the attorneys involved.”); Kim v.
7     Fujikawa, 871 F.2d 1427, 1435 n. 9 (9th Cir. 1989) (noting that “the participation of more
8     than one attorney does not necessarily constitute an unnecessary duplication of effort”);
9     Infanzon v. Allstate Ins. Co., 335 F.R.D. 305, 314-15 (C.D. Cal. 2020) (pointing out that
10    “[s]ome ‘necessary duplication’ of efforts will always be present, but that ‘is no reason
11    why the lawyer[s] should perform this necessary work for free.’”) (citing Moreno v. City
12    of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008)).
13          In this case, the Court suspects that much of the work in this case was not only
14    duplicative but also unnecessarily duplicative such that it in no way benefitted the client.
15    However, even if those entries were not duplicative, the Court finds it appropriate to
16    reduce, if not eliminate entirely, the time billed for Mr. Riley’s administrative assistant.
17    Courts have held that attorneys may not seek to recover for administrative tasks or time.
18    See, e.g., Nadarujah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009) (“filing, transcript, and
19    document organization time [are] clerical in nature and should [be] subsumed in firm
20    overhead rather than billed at paralegal rates”). Accordingly, “[w]hen clerical tasks are
21    billed at hourly rates, the court should reduce the hours requested to account for the billing
22    errors.” See, e.g., id. (“noting that “[t]o account for the paralegal’s billing of clerical work,
23    the district court fee request is reduced by 6.05 hours at the paralegal’s $100 hourly rate,
24    reduced 5 percent by Nadarajah’s counsel to $95”). Thus, the Court finds that allowing
25    recovery for the duplicative time entries of the administrative assistant, where she
26    performed the same task as Mr. Riley, is inappropriate. While the Court agrees with
27    Plaintiff’s argument that some of the administrative assistant’s task were “paralegal type”
28    tasks that may be appropriate to bill for, Plaintiff’s block billing entries make these entries
                                                    -12-
                                                                                  3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.344 Page 13 of 19



1     difficult to isolate. For instance, while it may be appropriate to bill for the administrative
2     assistant’s preparation of some documents, it was improper for her to bill for filing them.
3     In the absence of proper, non-block billed entries, the Court reduces the bolded entries, as
4     shown above, by 0.10 hours.
5           Second, Plaintiff did not track his time contemporaneously. See, e.g., Joe Hand
6     Promotions, Inc. v. White, No. C-11-01331 CW (JSC), 2011 WL 67449061, at *2 (N.D.
7     Cal. Dec. 6, 2011) (“Because the billing records were not created contemporaneously, the
8     Court finds that they are inherently less reliable”). Mr. Riley’s declaration states that
9     “[b]illable hours for legal services are reconstructed by way of a thorough review of the
10    files themselves.” ECF No. 12-1 at 3, ¶ 7. Nonetheless, due to his failure to track his time
11    contemporaneously, Mr. Riley’s billing records are more likely to be inaccurate.
12          Third, upon examination of some of Mr. Riley’s work product, including nearly
13    identical letters to the ones billed for in this case where only a few case specific details
14    were changed, some of Plaintiff’s billing entries are unreasonable given the task at hand.
15    See, e.g., G & G Closed Circuit Events, LLC. V. Kim Hung Ho, No. 11-cv-03096-LHK,
16    2012 WL 3043018, *2 (N.D. Cal. Jul. 25, 2012) (“The Court finds that in some instances
17    the billing entries represent unnecessary expenditures and in other instances the billing
18    entries overstate the amount of time reasonably attributable to the activity”). In fact, other
19    courts reviewing Mr. Riley’s work have come to similar conclusions:
20                 The . . . tasks performed in connection with this lawsuit, and no
                   doubt the dozens of others that counsel handles for this and
21                 similar clients, are entirely pedestrian and predictable. This
22                 Court seriously doubts that a single original document or
                   pleading was created for this action, save the ‘public records
23                 research and review of Romarico Salvador Miranda,’ which
24                 happened on 2/25/09 and took 0.125 hours (seven and a half
                   minutes). An attorney’s signature was certainly required to file
25                 the complaint, and an attorney was required to make the
26                 ‘telephonic appearance at hearing on motion for default
                   judgment” on 9/11/09 (listed at 0.100 hours, or six minutes), but
27                 beyond that the involvement of an attorney, as opposed to a
28

                                                  -13-
                                                                                3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.345 Page 14 of 19



1                  paralegal or a secretary, was probably superfluous.
2
      J & J Sports Prods., Inc. v. Miranda, No. C 09-1037 SI, 2009 WL 3837273, at *3 (N.D.
3     Cal. Nov. 16, 2009).
4           For instance, the one page, four paragraph letter sent in this case sent on January 6,
5     2020, ECF No. 14-2 at 18, for which the administrative assistant billed a 0.33 and Mr.
6     Riley billed a 0.10 is identical to a letter sent on August 29, 2019, in another case brought
7     by Mr. Riley and his client against a defendant who was also represented by Defendants’
8     counsel, see ECF No. 14-2 at 21. As such, the Court finds that some of the time billed is
9     unreasonable or excessive and has further reduced those entries as the Court finds
10    appropriate as shown in the above chart.
11          The Court finds an award of $1,573.00 is appropriate for attorney’s fees.
12                3.    Costs
            Rule 54(d) of the Federal Rules of Civil Procedure creates a presumption favoring
13
      an award of costs to the prevailing party. See, e.g., Marx v. Gen. Revenue Corp., 568 U.S.
14
      371, 375–76 (2013) (“describing the ‘venerable’ presumption that prevailing parties are
15
      entitled to costs); see also Oracle USA, Inc. v. Rimini St., Inc., 879 F.3d 948, 966 (9th
16
      Cir.), cert. granted, 139 S. Ct. 52, (2018), and rev’d in part, 139 S. Ct. 873 (2019) (noting
17
      that Marx remains binding precedent on the Ninth Circuit). Courts may award “taxable
18
      costs” such as: (1) fees of the clerk and marshal; (2) fees for transcripts; (3) fees and
19
      disbursements for printing and witnesses; (4) fees for exemplification and copying costs
20
      necessarily obtained; (5) docket fees; and (6) compensation of court appointed experts and
21
      interpreters. 28 U.S.C. § 1920; see also Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d
22
      577, 579 (9th Cir. 2010) (noting that these expenses are known as “taxable costs”).
23
            Plaintiff filed suit under 47 U.S.C. § 605, which allows for the “recovery of full
24
      costs, including awarding reasonable attorneys’ fees to an aggrieved party who prevails,”
25
      under subsection (e)(3)(B)(iii). “Reasonable out-of-pocket expenses normally charged to
26
      a client may be recoverable as attorney fees even if not taxable pursuant to 28 U.S.C. §
27
      1920, so long as those expenses are customarily charged to the client.” Partners for Health
28

                                                  -14-
                                                                               3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.346 Page 15 of 19



1     & Home, L.P. v. Seung Wee Yang, 488 B.R. 431, 440 (C.D. Cal. 2012), aff'd, 671 F. App’x
2     475 (9th Cir. 2016); see also Levi Strauss & Co. v. Shilon, 121 F.3d 1309, 1314 (9th Cir.
3     1997) (upholding award to plaintiff of attorney fees and “investigation costs”). “Service
4     of the summons and complaint, photocopying and document processing costs, postage,
5     messenger and delivery costs, travel costs, investigators, deposition-related expenses, and
6     telephone charges are recoverable costs.” Wang, 488 B.R. at 440; see also Grove, 606 F.3d
7     at 580; Harris v. Marhoefer, 24 F.3d 16, 19-20 (9th Cir. 1994) (noting that “Harris may
8     recover as part of the award of attorney’s fees those out-of-pocket expenses that ‘would
9     normally be charged to a fee paying client.’”).
10          The losing party carries the burden of overcoming the presumption favoring an
11    award of costs to the prevailing party by affirmatively showing a valid reason that the
12    prevailing party is not entitled to costs. Save Our Valley v. Sound Transit, 335 F.3d 932,
13    944-45 (9th Cir. 2003). In reviewing cost assessments, district courts consider (1) whether
14    the costs are allowable and (2) if so, whether the amount assessed for each item is
15    reasonable. Majeske v. City of Chicago, 218 F.3d 816, 824 (7th Cir. 2000); see also Yumi
16    Ito v. Tokio Marine & Fire Ins. Co., LTD., No. CV036835JFWJTLX, 2007 WL 9735847,
17    at *1 (C.D. Cal. Mar. 22, 2007) (citing to Majeske for the same proposition).
18          In this case, Plaintiff seeks the following costs:
19          Date:           Description:               Documentation:             Amount:
20                                               Taurus Investigations Invoice;
          6/10/2019 Investigative Expense        Contact: Paul Marino. ECF            $625.00
21                                               No. 12-1 at 11.
22                                               Taurus Investigations Invoice;
          6/17/2019 Investigative Expense        Contact: Rudy Gubach. ECF            $650.00
23                                               No. 12-1 at 12.
24                                               Taurus Investigations Invoice;
          6/20/2019 Investigative Expense        Contact: Patrick Walters. ECF        $650.00
25                                               No. 12-1 at 12.
26        Subtotal:                                                               $1,925.00
          3/10/2020 Courier Charges                                                  $56.12
27        3/20/2020 Courier Charges                                                  $32.16
28        Subtotal:                                                                  $88.28

                                                  -15-
                                                                             3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.347 Page 16 of 19



1         4/29/2020 Complaint Filing Fee                                               $400.00
2         TOTAL:                                                                    $2,413.28
                        a.    Investigative Expenses
3
            Defendants argue that Plaintiff’s request for investigator fees for three investigators,
4
      rather than one, was unnecessary, and Plaintiff failed to provide any evidence to the
5
      contrary. ECF No. 14 at 11:1-2. “Most courts in this circuit decline to award costs for pre-
6
      filing investigative fees under § 605.” Aguilar, 2018 WL 6445883, at *3 (denying Mr.
7
      Riley’s request for reimbursement of $600 in pre-filing investigative fees, which as in this
8
      case, cited to a case in which the court noted that the detection of the unlawful interception
9
      of broadcasts was a difficult task); see also Joe Hand Promotions, Inc. v. Beltran, No. 3:18-
10
      CV-1814-AJB-NLS, 2019 WL 3501451, at *4 (S.D. Cal. Jul. 31, 2019) (Battaglia, J.)
11
      (noting that “pre-filing investigative costs are not typically awarded by courts in this
12
      circuit”). In its reply brief, Plaintiff argues that the case law relied upon by Defendants to
13
      argue such costs are not recoverable is outdated, and that “this general conclusion has
14
      changed.” ECF No. 16 at 10:17-28 (citing G&G Closed Circuit Events, LLC v. Sanchez,
15
      No. 18-cv-00382-WQH-KSC, 2018 U.S. Dist. LEXIS 201732, at *4 (S.D. Cal. Nov. 28,
16
      2018) (Hayes, J.) (awarding Mr. Riley $625.00 in investigator fees in a default judgment
17
      action); G & G Closed Circuit Events, LLC v. Pacheco, No. 18-cv-00462-BTM-AGS, 2019
18
      U.S. Dist. LEXIS 125110, at *4 (S.D. Cal. Jul. 25, 2019) (Moskowitz, J.) (awarding
19
      investigator costs of $1,935.00 to Mr. Riley in a default judgment action); G & G Closed
20
      Circuit Events, LLC v. Ruiz, No. 18-cv-464-CAB-MDD, 2019 U.S. Dist. LEXIS 181429,
21
      at *7-8 (S.D. Cal. Oct. 17, 2019) (Bencivengo, J.) (awarding Mr. Riley $650.00 in
22
      investigative costs under 47 U.S.C. § 605(e)(3)(B)(iii)).
23
            This Court finds that contrary to Plaintiff’s assertion, this general conclusion has not
24
      changed. See, e.g., G&G Closed Circuit Events, LLC v. Barajas-Quijada, No. 1:19-CV-
25
      1259 AWI JLT, 2020 U.S. Dist. LEXIS 58411, at *7-8 (E.D. Cal. Apr. 2, 2020) (reiterating
26
      that “courts within the Ninth Circuit routinely deny awarding costs for an investigation
27
      under 47 U.S.C. § 605 and noting that cases like Joe Hand have “required documentation
28

                                                  -16-
                                                                                3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.348 Page 17 of 19



1     beyond the submission of a bare invoice to be provided to support an award of investigative
2     costs”). More recent cases have still declined to award such investigator costs, especially
3     when they consist of a barebones invoice that fails to document the qualifications of the
4     investigators or services provided.     See id. (declining to award Mr. Riley $560 in
5     investigative fees); see also J & J Sports Prods. v. Cervantes, No. 1:16-cv-00485-DAD-
6     JLT, 2019 U.S. Dist. LEXIS 30572, at *12 (E.D. Cal. Feb. 26, 2019) (declining Mr. Riley’s
7     request for reimbursement of $1,275.00 in investigative expenses and $45.53 in courier
8     charges because Mr. Riley “provided no documentation to support the amount sought for
9     courier charges” and for the investigator “submitted only an invoice and no other
10    documentation regarding the qualifications of its investigators or an explanation of what
11    services were provided). While more recent cases within the Southern District have award
12    Mr. Riley his investigator expenses, see G & G Closed Circuit Events, LLC v. Beltran, No.
13    3:18-cv-2099-CAB-LL, 2019 U.S. Dist. LEXIS 232656, at *2-3 (S.D. Cal. Mar. 1, 2019)
14    (Bencivengo, J.) (awarding Mr. Riley $500.00 in investigator costs); G & G Closed Circuit
15    Events, LLC v. Flores, No. 3:18-cv-00378-L-RBB, 2018 U.S. Dist. LEXIS 209016, at *6-
16    7 (S.D. Cal. Dec. 10, 2018) (Lorenz, J.) (awarding Mr. Riley $630.00 in investigator costs),
17    this Court adheres to cases like Aguilar, and the recent Eastern District cases declining to
18    award investigator fees that lack any documentation justifying the expenses, see, e.g.,
19    Aguilar, 2018 WL 6445883, at *3 (Miller, J.) (denying Mr. Riley’s request for
20    reimbursement of $600 in pre-filing investigative fees). The Court also finds it suspect
21    that Mr. Riley seems to incur investigator fees between $500.00 and $650.00 in investigator
22    fees in every case he files. This Court joins the courts declining to award investigator fees
23    when documented by an invoice containing nothing more than an amount without even
24    detailing the investigative services provided or qualifications of the investigator.
25                       b.    Courier Charges
26          In the Ninth Circuit, courts “have continued to hold that attorneys’ fees awards can
27    include reimbursement for out-of-pocket expenses including . . . travel, courier and copying
28    costs.” Grove, 606 F.3d at 580 (quoting Davis v. City of San Francisco, 976 F.2d 1536,

                                                  -17-
                                                                                3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.349 Page 18 of 19



1     1556 (9th Cir.1992), vacated in part on other grounds, 984 F.2d 345). However, these
2     expenses must still include documentation to support the expenses. See, e.g., Aguilar, 2018
3     WL 6445883, at *3 (denying Mr. Riley’s request for reimbursement of $32.01 in courier
4     fees where he did not submit any documentation in support of this expense).
5           Defendants note that Plaintiff “requested courier charges for March 10, 2020 and
6     March 20, 2020,” but Defendants also point that Mr. “Riley’s itemized statement reflects
7     no documents prepared on those dates and McCann has no record that he received those
8     courier packages.” ECF No. 14 at 11:3-5. Defendants also state that “even if Riley had
9     incurred those charges, because McCann and Riley regularly communicate by email and
10    fax, those costs would have been entirely unnecessary.” Id. at 11:5-7. Plaintiff provides
11    no response on this issue justifying why the charges were necessary, other than a
12    conclusory statement in Mr. Riley’s declaration that the charges were necessary and
13    attaching a copy of invoices. See ECF No. 16-1 at 2, ¶ 5. The invoices attached show the
14    below charges:
15            Date:             Description:                 Addressee:               Amount:
16      October 4, 2019       FedEx Envelope      Mr. Parker/Chula Vista Brewery        $13.71
        October 4, 2019       FedEx Envelope      Mr. Parker                            $18.45
17                                                Mr. Nicolas Gagliardi/G&G
        November 11, 2019     FedEx Envelope                                             $15.81
18                                                Closed Circuit
        November 12, 2019     FedEx Envelope      Mr. Parker                             $21.54
19                                                Mr. Riley (from Mr. Nicolas
        November 20, 2019     FedEx Envelope                                             $17.77
20                                                Gagliardi/G&G Closed Circuit)
       Subtotal:                                                                $87.28
21    ECF No. 16-1 at 120-123. The invoices themselves indicate that Defendants have no
22    record of communication on the dates shown in the billing records because the invoices
23    themselves (1) have different dates and (2) show that some of the communications were
24    with Mr. Riley’s own client. Because courier charges with a client are costs that would
25    typically be billed to a client, they are recoverable. Wang, 488 B.R. at 440.
26          As a result, the Court awards Plaintiff the courier charges.
27                        c.    Filing Fee
            Defendant next requests that the Court award costs for the $400.00 filing fee. Filing
28

                                                 -18-
                                                                              3:20-cv-00801-BEN-RBB
     Case 3:20-cv-00801-BEN-RBB Document 18 Filed 01/19/21 PageID.350 Page 19 of 19



1     fees are appropriate taxable costs. See, e.g., Aguilar, 2018 WL 6445883, at *3 (awarding
2     Mr. Riley reimbursement of the $400.00 filing fee). Defendants advanced no argument in
3     their opposition regarding the propriety of awarding costs for this filing fee. As such, it is
4     awarded.
5     V.    CONCLUSION
6           For the above reasons, the Court rules as follows:
7           1.     Plaintiff’s Motion to Dismiss Defendants’ Counterclaims for Lack of Subject
8     Matter Jurisdiction is DENIED as moot. ECF No. 9.
9           2.     Plaintiff’s Motion for Attorneys’ Fees and Costs is GRANTED IN PART,
10    and Plaintiff recovers the following amounts:
11                                      Item:             Amount:
12                               Attorney’s Fees:            $1,573.00
13                               Costs:                        $488.28
14
                                 TOTAL:                      $2,061.28
15
            IT IS SO ORDERED.
16
       DATED:      January 19, 2021
17                                                          HON. ROGER T. BENITEZ
18                                                           United States District Judge

19
20
21
22
23
24
25
26
27
28

                                                  -19-
                                                                                3:20-cv-00801-BEN-RBB
